EXHIBIT 10.i.(b)

 

THIRD AMENDMENT AND AGREEMENT
UNDER THE PARTNERSHIP AGREEMENT

 

     This Third Amendment and Agreement Under the Partnership Agreement (this
"Agreement") dated as of August 1, 1997 by and among (i) IMC Global Operations
Inc., a Delaware corporation ("Operations"), (ii) Agrico, Limited Partnership
(the "FRP Partner"), a Delaware limited partnership of which Freeport-McMoran
Resource Partners, a Limited Partnership, a Delaware limited partnership
("FRP"), owns a 99.8% limited partnership interest and Agrico, Inc., a Delaware
corporation (" FRP GPCo"), owns a 0.2% general partnership interest, (iii)
IMC-Agrico MP, Inc. (the "Managing Partner"), a Delaware corporation, and (iv)
IMC-Agrico Company, a Delaware general partnership (the "Partnership").

     WHEREAS, Operations, the FRP Partner and the Managing Partner are parties
to an Amended and Restated Partnership Agreement dated as of July 1, 1993, as
further amended and restated as of May 26, 1995, as further amended by the
Amendment and Agreement under the Partnership Agreement dated January 23, 1996,
as further amended by the Second Amendment and Agreement under the Partnership
Agreement dated as of January 1, 1997 (as amended, the "Partnership Agreement");

     WHEREAS, the Partnership Agreement provides for certain pricing for sales
to the IMC AgriBusiness unit of IMC Global Inc. ("IMC"); and

     WHEREAS, Operations, the FRP Partner, the Managing Partner and the
Partnership believe that certain amendments to the Partnership Agreement are
necessary or appropriate;

     NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and of other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

     Section 1. Except as otherwise defined or amended herein, capitalized terms
used in this Agreement shall have the meaning ascribed to such terms in Exhibit
A to the Partnership Agreement.

     Section 2. Schedule 9.12 of the Partnership Agreement is hereby amended and
restated to read in its entirety as follows:

     "A. Sales to IMC Canada Ltd. of GTSP, DAP, GMAP 11-52-0, GMAP 10-50-0 and
PFS ("Canada Products") shall be invoiced to Operations by IMC-Agrico Company at
the estimated IMC-Agrico Company quarterly weighted average domestic sales
realization F.O.B. plant, subject to the limitation described in Section D
below, ("Quarterly Market Price") for each of Florida, Louisiana, or Offsites,
depending upon the source of the Canada Products, less 10%, so long as the
aggregate volume for the Canada Products does not exceed 57,619 P2O5 tons for
the fiscal year beginning July 1. Sales of the Canada Products in any annual
period in excess of 57,619 P2O5 tons shall be invoiced at 100% of the Quarterly
Market Price for Florida, Louisiana or Offsites, depending upon the source of
the product.

     Sales to IMC Canada Ltd. of any products other than those listed above
shall be invoiced to Operations by IMC-Agrico Company at the Quarterly Market
Price for Florida, Louisiana or Offsites , depending upon the source of the
product.

     B. (i) Sales of up to 600,000 tons in any Fiscal Year to IMC AgriBusiness
of GTSP, DAP, GMAP 11-52-0 and GMAP 10-50-0 (collectively, "Concentrated
Phosphates") shall be invoiced to IMC AgriBusiness by IMC-Agrico at a price
equal to the average of the low prices reported in the last issues of Green
Market and Fertilizer Markets for the month preceding the date of shipment, less
a discount of 2%.

     Sales of tons of Concentrated Phosphates in excess of the 600,000 tons
specified above in any Fiscal Year shall be made on terms to be mutually agreed
between IMC AgriBusiness and IMC-Agrico.

     (ii) Sales of up to 78,000 tons in any Fiscal Year to IMC AgriBusiness of
PMAP shall be invoiced to IMC AgriBusiness by IMC-Agrico Company at a price
equal to the Partnership's domestic weighted average sales realization F.O.B.
plant (excluding sales to IMC AgriBusiness) less a discount of 18%.

     Sales of tons of PMAP in excess of 78,000 tons in any Fiscal Year shall be
invoiced to IMC AgriBusiness by IMC-Agrico at a price equal to the average of
the low prices reported in the last issue of Green Market and Fertilizer Markets
for the month preceding the date of shipment, less a discount of $25 per ton.

     (iii) Sales to IMC AgriBusiness of PFS shall be invoiced to IMC
AgriBusiness by IMC-Agrico, upon agreement of the parties, at a price either (a)
equal to (1) the Partnership's domestic weighted average sales realization
F.O.B. plant (excluding sales to IMC AgriBusiness) for DAP minus (2) the market
cost component of DAP attributable to anhydrous ammonia, or (b) negotiated at
arms-length by IMC AgriBusiness and IMC-Agrico.

     C. Any transfer of sales responsibility from IMC's wholesale division to
IMC AgriBusiness must be approved by the Policy Committee.

     D. Estimated prices invoiced by IMC-Agrico to IMC Canada Ltd. shall be
adjusted to actual quarterly sales prices at the end of each quarter. Final
price adjustments shall be made within 20 days of the end of each fiscal quarter
and within 45 days of the end of each fiscal year."

     Section 3. This Agreement is solely for the benefit of the parties hereto
and no provision of this Agreement shall be deemed to confer upon third parties,
any remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.

     Section 4. This Agreement may be signed in counterparts. Any single
counterpart or set of counterparts signed, in either case, by all the parties
hereto shall constitute a full and original agreement for all purposes.

     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
first written above.

 

 

 



IMC Global Operations Inc.

(formerly IMC Fertilizer, Inc.)

By: /s/ Marshall I. Smith

Name Printed: Marshall I. Smith

Title: Vice President

 

 

Agrico, Limited Partnership

By: Freeport-McMoran Inc., its

general partnership

By: /s/ R. M. Woehleber

Name Printed: Robert M. Woehleber

Title: Vice President

 

IMC-Agrico MP, Inc.

By: /s/ Marshall I. Smith

Name Printed: Marshall I. Smith

Title: Vice President

 

IMC-Agrico Company

By: IMC-Agrico MP, Inc.

By: /s/ Marshall I. Smith

Name Printed: Marshall I. Smith

Title: Vice President



